Citation Nr: 1437446	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-10 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis. 

3.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee. 

4.  Entitlement to a compensable rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to December 1983. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Nashville, Tennessee, VA RO. 

In January 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the Veteran or his representative identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These issues were remanded by the Board for further development in April 2011. 

As discussed in the April 2011 remand, the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when unemployability due to the disability being evaluated is reasonably raised by the claimant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the January 2011 Travel Board hearing, the Veteran testified that he was given disability retirement for a number of different conditions, to include his back, depression, chronic obstructive pulmonary disease (COPD), sleep apnea, carpal tunnel syndrome, his shoulders and knees, etc. (see page 11 of the hearing transcript).  Subsequently, records pertaining to this disability retirement were associated with the claims file.  However, as the record does not show that the Veteran is claiming he is unemployable due solely to his service-connected disabilities, the Board will not address the issue of TDIU as it has not been reasonably raised by the evidence.
 
The issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability is addressed in the REMAND portion of the decision below is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spondylosis is manifested by 0 to 80 degrees of forward flexion; 0 to 30 degrees of extension; 0 to 20 degrees of left lateral bending, right lateral bending, left lateral rotation, and left lateral rotation; and complaints of pain, with no objective evidence of neurological deficit.

2.  The Veteran's service-connected chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee is manifested by flexion to 110 degrees with painful motion beginning at 90 degrees, with no limitation of extension and no objective evidence of instability.

3.  The Veteran's service-connected sinusitis is manifested by occasional episodes of sinusitis, headaches, and pain and tenderness of affected sinus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected lumbar spondylosis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a disability rating in excess of 10 percent for service-connected chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for a compensable evaluation for chronic sinusitis have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's lumbar spine, right knee, and sinusitis claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2007 and August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was most recently provided VA examinations which addressed his lumbar spine disability, right knee disability, and sinusitis claims in May 2013 and December 2013.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  



1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis. 

In a January 2008 rating decision, the RO granted service connection for mild lumbar spondylosis and assigned a 10 percent evaluation effective August 20, 2007, under Diagnostic Code 5242.  The Veteran is seeking a higher rating.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Under Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all relevant VA treatment records, which document complaints of back pain.

Additionally, in a September 2007 private treatment record from the Family Physicians Group, P.C., the Veteran was noted as having lumbar radiculopathy.

The Veteran underwent a VA examination in November 2007, at which he reported back pain that radiated into his left lower extremity.  He denied motor deficits.  He reported numbness and tingling that is intermittent in the right foot and right leg.  He denied bowel and bladder dysfunction.  Ranges of motion of the lumbar spine were recorded as 0 to 80 degrees of forward flexion, 0 to 30 degrees of extension, and 0 to 20 degrees of left lateral bending, right lateral bending, left lateral rotation, and left lateral rotation.  The active range of motion and passive range of motion was the same, there was no change with repetition, and there was pain with extremes of flexion.  The examiner noted mild discomfort associated with examination of the lumbar spine.  He noted that it was conceivable that pain could further limit function as described particularly with repetition.  However, he further noted that it was not feasible to attempt to express any of this in terms of additional limitation of motion, as these matters cannot be determined with any degrees of medical certainty.  

At the January 2011 hearing, the Veteran reported that he had had episodes where he had to stay in bed about 2 to 3 times per year. 

The Veteran underwent a VA examination most recently in May 2013.  Upon examination, the Veteran was noted as having a flexion of 80 degrees with painful motion beginning at 80 degrees, an extension of 30 degrees with painful motion beginning at 30 degrees, right lateral flexion of 30 degrees with painful motion beginning at 30 degrees, left lateral flexion of 30 degrees with painful motion beginning at 30 degrees, right lateral rotation of 30 degrees with painful motion beginning at 30 degrees, and left lateral rotation of 30 degrees with painful motion beginning at 30 degrees.  Repetitive testing did not result in additional limitation of motion.  The Veteran did not have guarding or muscle spasm.  Muscle strength, reflex, and sensory testing were normal.  The Veteran did not have muscle atrophy.  The examiner noted no radicular pain or any other signs or symptoms due to radiculopathy, and the Veteran did not have intervertebral disc syndrome.  The examiner noted that the Veteran was unable to perform prolonged standing activities or sitting; however, he could still perform sedentary work that allows him to mobilize periodically.   

With regard to assigning an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record reflecting that the Veteran's service-connected disability results in a limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted for this service-connected disability under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical evidence in the record reflecting that the Veteran had been prescribed bedrest by a physician for his service-connected lumbar spine disability.  While the Veteran asserted at the January 2011 hearing that he had had episodes where he had to stay in bed about 2 to 3 times per year, there is no evidence of record to support that this was prescribed by a physician.  As such, an increased rating cannot be assigned under this criteria.

With regard to Note (1), the Board recognizes that the claims file contains evidence of radicular complaints.  However, the claims file contains no definitive, objective medical evidence reflecting a neurologic abnormality, as required to warrant a separate rating under Diagnostic Code 8520.  As such, the Board concludes that a separate 10 percent rating is not warranted for either lower extremity under the criteria of Diagnostic Code 8520 based on mild, incomplete paralysis of the sciatic nerve.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board has considered the Veteran's complaints of pain.  Moreover, the Board notes that the November 2007 VA examiner noted that it was conceivable that pain could further limit function as described particularly with repetition.  However, the May 2013 VA examiner specifically noted that repetitive testing and pain did not result in additional limitation of motion.  Additionally, the claims file contains no other medical evidence reflecting that the Veteran suffers additional limitation due to subjective complaints or repetitive motion to a severity so as to meet the criteria of an increased rating for loss of range of motion.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and an increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for a rating higher than 10 percent for the Veteran's service-connected lumbar spondylosis for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee. 

In a January 2008 rating decision, the RO granted service connection for chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee and assigned a 10 percent evaluation effective August 20, 2007, under Diagnostic Code 5260.  The Veteran is seeking a higher rating.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2013).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2013).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

The Board has reviewed the VA treatment records, which document complaints of knee pain. 

The Veteran underwent a VA examination in November 2007, at which the Veteran reported a history of swelling and an occasional history of popping without pain with no history of locking.  Examination revealed a range of motion from 0 to 110 degrees.  The active range of motion and passive range of motion was the same, there was no change with repetition, and there was no pain with motion.  The examiner noted mild discomfort associated with examination of the right knee.  He noted that it was conceivable that pain could further limit function as described particularly with repetition.  However, he further noted that it was not feasible to attempt to express any of this in terms of additional limitation of motion, as these matters cannot be determined with any degrees of medical certainty.  

The Veteran underwent a VA examination most recently in May 2013.  The Veteran's right knee flexion was noted as 120 degrees with objective evidence of painful motion beginning at 90 degrees.  No limitation of extension or objective evidence of painful motion was noted.  Upon repetitive-use testing, the Veteran's right knee flexion was noted at 120 degrees and his extension was noted at 0 degrees.  The examiner noted no additional limitation in range of motion following repetitive-use testing.  The examiner noted normal flexion and extension strength.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  It was noted that his knee condition did not impact his ability to work.  
In December 2013, the Veteran underwent another VA examination.  The Veteran's right knee flexion was noted as 110 degrees with objective evidence of painful motion beginning at 90 degrees.  No limitation of extension or objective evidence of painful motion was noted.  Upon repetitive-use testing, the Veteran's right knee flexion was noted at 110 degrees and his extension was noted at 0 degrees.  The examiner noted no additional limitation in range of motion following repetitive-use testing.  The examiner noted normal flexion and extension strength.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  It was noted that his knee condition did not impact his ability to work.

With respect to granting an increased rating under Diagnostic Code 5010, the Board notes that the Veteran is already assigned a compensable evaluation for the right knee for limitation of motion under the Diagnostic Code 5260.  As such, an increased or additional compensable rating cannot be assigned under Diagnostic Code 5010 for the right knee.  

With respect to granting an increased rating under Diagnostic Code 5260, there is no evidence of record reflecting that the Veteran's right knee has a limitation of flexion to 30 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5260.

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

With respect to granting an increased rating under Diagnostic Code 5261, there is no evidence of record reflecting that the Veteran's right knee has a limitation of extension to 10 degrees, as needed for an increased or separate compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The claims file contains no subjective or objective evidence reflecting that the Veteran experiences recurrent subluxation or lateral instability of the right knee.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  There is no medical evidence of record reflecting that the Veteran has dislocated semilunar cartilage of the right knee.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by complaints of pain.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage of the right knee.  Therefore, Diagnostic Code 5259 is not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  At the December 2013 VA examination, the Veteran's right knee flexion was noted as 110 degrees with objective evidence of painful motion beginning at 90 degrees.  However, no additional limitations after 3 repetitions of range of motion was noted.  Additionally, the claims file contains no other medical evidence reflecting that the Veteran suffers additional limitation due to subjective complaints or repetitive motion.  Further, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for noncompensable limitation of motion that is accompanied by pain.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and that an increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3.  Entitlement to a compensable rating for chronic sinusitis.

In a January 2008 rating decision, the RO granted service connection for chronic sinusitis and assigned a 0 percent evaluation effective August 20, 2007, under Diagnostic Code 6513.  The Veteran is seeking a higher rating.
Under Diagnostic Code 6513, a 0 percent rating is assigned when detected by x-ray only.  A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

The Veteran underwent a VA examination in November 2007, at which the Veteran could not recall his last acute episode of sinusitis.  He reported seasonal symptoms during the spring and summer related to pollen.  The Veteran reported that he saw a physician one time in the past year and was given a "shot."  He was off work for 4 days.

The Veteran reported severe headaches and difficulty breathing at the January 2011 hearing.  

The Veteran underwent a VA examination most recently in May 2013, at which he was noted as having episodes of sinusitis, headaches, and pain and tenderness of affected sinus.  The examiner noted that the Veteran had not had non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The examiner also noted that the Veteran had not had incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  He also not had sinus surgery.  The Veteran reported that he had to be careful of his environment - dust, smoke, chemical, and fumes impact his breathing.  However, it was noted that he also has seasonal allergies, COPD, and asthma.  

The Board has also reviewed the VA and private treatment records in the claims file.  He was seen once in 2012 for sinus drainage and congestion and once in 2014 with similar complaints. 

Therefore, as the claims file contains no medical evidence documenting that the Veteran's chronic sinusitis has manifested by at least one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment; at least three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or the need for surgical treatment, an increased rating cannot be awarded under Diagnostic Code 6513. 

While the Board notes the Veteran's complaints of difficulty breathing, the Veteran was specifically denied service connection for claimed COPD in a June 2014 rating decision.  

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6513 is the most appropriate diagnostic code to apply in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2013). 

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Fenderson, supra.

4. Extraschedular Ratings

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected disabilities are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his various service-connected disabilities.  There is nothing unusual or exceptional about the symptoms he has due to these conditions.  The Veteran's service-connected lumbar spine and right knee disabilities are each manifested by complaints of pain and by limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule.  The Veteran's service-connected chronic sinusitis is manifested by complaints of headaches, and pain and tenderness of affected sinus.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  

Additionally, there is no indication that the average industrial impairment from the Veteran's disabilities would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis is denied. 

Entitlement to an initial rating in excess of 10 percent for chondromalacia patella, right knee, with early degenerative signs of the medial femoral condyle of the right knee is denied. 

Entitlement to a compensable rating for chronic sinusitis is denied.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim for entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability.

The Veteran has asserted that his left knee disability began in service in March 1980.  In the alternative, the Veteran requested service connection for his left knee condition as secondary to the service-connected right knee disability.
A February 1980 service treatment record shows that the Veteran was seen for left knee complaints which he reported he experienced for two weeks prior. 

In April 2011, this issue was remanded in order to provide the Veteran with an appropriate VA examination.  This remand specifically requested that the examiner note the Veteran's in-service complaint in rendering any opinions regarding the etiology of the Veteran's left knee complaints.  

In December 2013, the Veteran underwent a VA examination, at which he reported stepping in a hole injuring his left knee in the late 1970s, possibly 1977.  He was able to return to running/PT within several months with no symptoms.  Upon review of the claims file and examination of the Veteran, the examiner noted that the Veteran had possible early arthritic complaints, though imaging did not show joint space narrowing or osteophyte spurring.  The examiner noted that certainly his complaints could be related more to his back or his obesity impacting his functional ability.

Further, the examiner determined that the condition claimed is less likely than not proximately due to or the result of the Veteran's service-connected condition and was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that his findings were minimal on the Veteran's knee with regard to objective findings.  He had a stable ligament examination, negative McMurray's test, and his main findings were of lost flexion and some medial joint line tenderness to palpation.  This could be early degenerative joint disease but imaging did not show this at least as yet.  The examiner found that, to say this was due to his right knee or to service or directly from a service injury, which he did not see recorded in his chart, would be hard to say given that this complaint is common in his age group, is of higher potential in an obese patient and often is multifactorial.  The examiner stated that he would not be confident in relating this to any of those things.     

Upon review of this examination report and opinion, the Board finds that this issue must regrettably be remanded once again in order to provide the Veteran with an additional examination and opinion.  Specifically, while the December 2013 VA examiner suggested a link between the Veteran's left knee complaints and his back disability, for which he is service connected, it is unclear whether the Veteran has actually been diagnosed with a left knee disability.  Moreover, while the examiner was specifically asked to note the Veteran's in-service complaints, the examiner noted that he did not see any evidence of a service injury recorded in the Veteran's chart. 

As such, the Board finds that a new VA examination is necessary for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).

Further, upon remand, the AOJ should take this opportunity to obtain any VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include medical records from April 3, 2014, to the present from Memphis VA Medical Center (VAMC) (and associated clinics).

2. After obtaining the above evidence, to the extent available, schedule the Veteran for a VA examination for his left knee claim.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following:

a. Diagnose all current left knee disabilities.  All diagnostic tests deemed necessary by the examiner to accomplish this should be conducted. 

b. Noting the complaints in service, provide an opinion as to whether any diagnosed left knee disability is at least as likely as not related to his service, and specifically the left knee complaint noted therein. 


c. Provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any diagnosed left knee disability was caused or aggravated (i.e., chronically worsened) by his service-connected right knee disability or his service-connected lumbar spondylosis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation 

in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


